Magie, Chancellor
(dissenting). I am unable to agree with the opinion delivered for the majority of the court.
The rule respecting surface water and its discharge, as between the owners of adjoining lands, which is in force in New Jersey, I understand to be this, viz., that an owner of lands may retain upon his lands the surface water which comes thereon; he may repel or divert the surface water which would otherwise come upon his land from the land of an adjoining owner, or he may alter the course of transmission of such surface water, without liability to the owner of the adjoining land, provided that in so doing he does not collect such surface water and discharge it in a collected flow in unusual quantities or upon an unusual place on the adjoining land. If he does so, and the collected discharge produces injury, he is liable to the adjoining owner for such injury. Washb. Easem. 4601; Bowlsby v. Speer, 2 Vroom 351; Kelly v. Dunning, 12 Stew. Eq. 482.
A similar rule, in my judgment, applies as between the owner of lands adjoining a highway and the public having the use of such highway. Their duties in respect to the surface water falling on the adjoining land and the surface water falling on the highway are substantially alike, and as between such owner and the public there is a reciprocal liability for injury done by violation of the rule. Phillips v. Waterhouse, 69 Iowa 199. So our courts have uniformly held that while a municipality may change the grade of a highway, and will not be liable for an injury to the owner of adjoining land by water cast thereon as the mere incident of the grade, yet that *647the municipality cannot collect waters not naturally thus discharged and concentrate and discharge them upon such adjoining property without liability for such injury. Town of Union ads. Durkes, 9 Vroom 21; Field v. West Orange, 9 Stew. Eq. 118; S. C., 10 Id. 600; S.C., 1 Dick. Ch. Rep. 183; Miller v. Morristown, 2 Id. 62; S. C., 3 Id. 645; Soule v. Passaic, 2 Id. 28.
In the case before us the land of the defendant naturally discharged the surface water that fell thereon upon a highway. If the water thus discharged had run upon the sidewalk of the highway and had frozen thereon, and a person passing had slipped on the ice so formed and been injured, the adjoining owner would have been under no liability for the injury thus received. But the proofs showed that the owner had erected a building upon his land in such a position as to intercept the surface water. If the wall of the building had been solid and continuous, it would have prevented the surface water from reaching the highway. But the owner placed openings in the wall called “weep-holes,” in one of which a pipe was inserted for the obvious purpose of discharging the surface water which otherwise would have been banked up by the wall and injurious to its stability. The evidence in the case justified the inference that the water discharged through that pipe froze upon the sidewalk, and by continuous freezing produced an irregular surface of ice lifted above the level of the sidewalk, and that the plaintiff, in walking upon the sidewalk, slipped upon the icy mound thus formed, when it was concealed by a light fall of snow, and fell and suffered serious injury.
If the surface water dammed back by the wall erected by defendant and discharged through the pipe in question had been so discharged in sufficient volume to wash away the sidewalk and' gully the street, a public nuisance would have been thereby created, for which the owner would have been liable to the public and to. any individual who, without negligence on his part, was injured in passing upon the highway.
I think the same principle applies where the water discharged, though not of sufficient volume to disturb the sur*648face of the street, yet, in freezing weather, deposits ice thereon, which presents an obstacle and danger to the free and safe passage of persons using the highway, and that a like liability will be incurred by the adjoining owner to the public or any person who, without negligence, was injured thereby.
In my judgment it was, therefore, proper for the trial judge to submit to the jury the question whether, by the mode in which defendant erected its wall and discharged the surface water, it has increased the danger of travel and made the street less convenient for the public, and that if they found that, by reason of defendant’s acts in that regard, the highway was made dangerous, and that the plaintiff was injured thereby, there was a liability on the part of the defendant to compensate her for such damages as the jury deemed had been sustained by her. The case was, in my judgment, properly submitted to the jury, and I feel obliged to vote to affirm the judgment.
I am authorized to state that Chief Justice Depue, Mr. Justice Garretson, Judge Bogert and Judge Adams concur in this view.
For affirmance — Tiie Chancellor, Ci-iiee Justice, Garretson, Bogert, Adams. 5.
For reversal — Van Syckel, Garrison, Gummere, Hendrickson, Vredenburgh, Voori-iees, Vroom. 7.